UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4491



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAJA CHARLES JABBOUR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:06-cr-00019-nkm)


Submitted:   November 30, 2007         Decided:     December 21, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Kenneth Zwerling, Andrea L. Moseley, ZWERLING, LEIBIG &
MOSELEY, P.C., Alexandria, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Nancy S. Healey, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raja    Charles    Jabbour      appeals    his   conviction      after

pleading guilty to possession of child pornography, coercion and

enticement of a minor, and attempted receipt of child pornography.

He reserved the right to challenge the district court’s decision

denying his motion to suppress evidence seized as a result of his

warrantless arrest in Ohio in January 2004.             Finding no error, we

affirm.

            This court reviews the district court’s factual findings

underlying the denial of a motion to suppress for clear error and

its legal conclusions de novo.         United States v. Johnson, 400 F.3d

187, 193 (4th Cir. 2005).              The Fourth Amendment protects an

individual from being arrested without probable cause.                Street v.

Surdyka, 492 F.2d 368, 371 (4th Cir. 1974).             So long as the arrest

is    supported    by    probable    cause,    there   is    no   constitutional

violation.    Id.       “Probable cause to justify an arrest arises when

facts and circumstances within the officer’s knowledge . . . are

sufficient to warrant a prudent person, or one of reasonable

caution, in believing, in the circumstances shown, that the suspect

has committed, is committing, or is about to commit an offense.”

Porterfield v. Lott, 156 F.3d 563, 569 (4th Cir. 1998) (internal

quotation omitted).         “The question to be answered is whether an

objectively reasonable police officer, placed in the circumstances,

had    a   ‘reasonable      ground    for     belief   of    guilt’   that     was


                                      - 2 -
‘particularized with respect to the person to be searched or

seized.’”     United States v. Humphries, 372 F.3d 653, 657-58 (4th

Cir. 2004) (quoting Maryland v. Pringle, 540 U.S. 366, 372-73

(2003)).    All of the circumstances known to the officer at the time

of the arrest are considered in order to determine whether there

was probable cause.    Taylor v. Waters, 81 F.3d 429, 434 (4th Cir.

1996).     Probable cause must be supported by more than a mere

suspicion, but evidence sufficient to convict is not required.

Wong Sun v. United States, 371 U.S. 471, 479 (1963).   The arresting

officer’s belief need not be correct or even more likely true than

false, so long as it is reasonable.     Texas v. Brown, 460 U.S. 730,

742 (1983).

            After reviewing the briefs and joint appendix, we find

the district court did not err in denying the motion to suppress

evidence.     We therefore affirm based on the reasoning of the

district court.     United States v. Jabbour, No. 3:06-cr-00019-nkm

(W.D. Va. Nov. 17, 2006).

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 3 -